 Case: 1:20-cv-02694-DAP Doc #: 3 Filed: 12/07/20 1 of 2. PageID #: 17




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                       )   CASE NO. 1:13 CR 235
                                                )   CASE NO. 1:20 CV 2694
              Plaintiff,                        )
                                                )   JUDGE DAN AARON POLSTER
       vs.                                      )
                                                )
JAMIL HARDY,                                    )   OPINION AND ORDER
                                                )
              Defendant.                        )


       Before the Court is a Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2241 filed on

December 3, 2020. Doc #: 50. For the reason to follow, the Motion is denied.

                                            *   *   *

       On November 2, 2020, Defendant/Petitioner Jamil Hardy filed a Motion for

Compassionate Release. Doc #: 49. On November 3, 2020, the Court issued an Opinion and

Order denying his motion without prejudice, stating:

               Hardy may file a motion for compassionate release once he has presented
       his request to the warden of his facility and either (1) he has exhausted all
       administrative rights to appeal the failure of the BOP to bring a motion on his
       behalf, or (2) 30 days pass from the day the warden received his request. This
       ruling acknowledges that the BOP is in the best position to know its inmates’
       medical conditions, the condition of its prisons, and the remedial actions taken. If
       the BOP’s review is unsatisfactory, the longest a defendant has to wait before
       filing his motion in the district court is 30 days after the warden receives it.

Doc #: 50 at 2. Rather than follow the Court’s instructions on how to exhaust his administrative

remedies, Hardy filed, on December 3, 2020, a Petition for Writ of Habeas Corpus Under 28

U.S.C. § 2241 under Case No. 1:20 CV 2694. Therein, Hardy states that he is “filing under the
 Case: 1:20-cv-02694-DAP Doc #: 3 Filed: 12/07/20 2 of 2. PageID #: 18




Cares Act, due to Covid 19 and me having less than 6 months remaining on my sentence and

having an underlying health condition. (Type 1 Diabetes)” Id. at 8. If Hardy had presented his

request to the warden of his facility when he received notice of the Court’s November 3, 2020

Opinion and Order, the 30-day period for exhausting his administrative remedies would have

passed (or soon would) and the Court would able to address his compassionate-release motion on

the merits. Instead, he has tried to do an end-run around the compassionate-release exhaustion

requirement by filing the pending motion. This, the Court cannot countenance.

       Accordingly, the Court hereby DENIES the pending § 2241 habeas petition. Doc #: 50.

       IT IS SO ORDERED.



                                              /s/ Dan A. Polster December 7, 2020
                                            Dan Aaron Polster
                                            United States District Judge




                                              -2-
